DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
	

Acknowledgments

The present application is being examined under the AIA  first to invent provisions. 
This Office Action is in response to the arguments, amendments, and RCE received on 12/03/2020.
Claims 1, 14, and 19 have been amended.
Claims 1, 4-10, 12-14, 17-19, and 22-24 are currently pending and have been examined.


Response to Arguments

Applicant’s arguments, filed 06/26/2020, with respect to the rejection(s) of claim(s) 1, 4-10, 12-14, 17-19, and 22-24 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 12-14, 18, 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradley (2016/0094550).
Claims 1, 14, 19:
Bradley discloses:
receiving, at a computing device over a network, an access request from a first user device, the access request identifying a secure resource (receiving a request to access the accessory device 24 at the controller device 11, see figure 3, [0059]);
identifying, via the computing device, in response to receiving the access request from the first user device (access request, see [0059]), device information of a second user device associated with the user, said second device information comprising an identifier for communicating with said second user device (authentication between the first and second user devices permitting access to the second device via authentication at the first device, see figure 3, [0045, 0046]), the second user device being a previously registered device of the user (device 11 previously authorized with device 24, see figure 3, [0059]);
communicating, via the computing device, a message to said second user device based on said identifier, said message prompting the second user device to authenticate the user (transmitting the above authentication via message between the devices, see [0047]);
receiving, via the computing device over the network, an outcome determination of the authentication of the user from said user second device, said outcome determination indicating whether the user is granted access to the second user device (granting access after authentication by secondary device, see [0046]; denying of access after a failed authentication is discussed in [0004]); and
communicating to the first user device, via the computing device, a response to the access request based on the received outcome determination, said response enabling the first user device access to the secure resource when said outcome determination indicates that the user is granted access to the second user device (access provided to the laptop after authentication via the mobile device, see figure 3, [0045, 0046]).

Claims 7, 18.    
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said authentication is based on at least one of a PIN and biometric information (PIN or biometric, see [0025]).
Claim 8.    
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said message communicated to the second user device is a push message (transmit a request from the laptop to the authentication device; it is noted that the transmission of the message rather than the device poling for a message is interpreted as a push message, see [0059]).
Claim 9.    
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said message communicated to the second user device is an encrypted message (the communication network is encrypted, see [0029]; message encryption, such as the message to unlock the desired device, laptop, is also encrypted, see [0073]).
Claim 10.
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said second device is a personal mobile device of the user (user device is a smartphone, see [0046]).
Claim 12.    
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said access request comprises an identifier associated with the user (matching the identity of the user via biometrics; i.e. the identifier is the biometric data (or PIN in other embodiments), see [0039]).
Claim 13.    
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said access request comprises an indication from the user related to controlling security information set up by the user related to accessing the secure resource, wherein said response enables the user to control said security information (the user input to generate the authentication is biometric, however, if the user wishes to not provide such data,  the user may provide a PIN as an alternative, ensuring the user maintains control over their secure identification data, see [0025]).
Claims 22, 23, 24: 	
Bradley discloses each element of claim 1 above; Bradley further discloses:
wherein said response comprises an error message when said outcome determination indicates that said authentication is insufficient to permit access to the second user device (a message to stating the success or failure of the authentication process, see [0073]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4-6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley (US 2016/0094550), in view of Johansson (US 9,264,419).

Claims 4, 17:    
Bradley does not explicitly disclose:
determining that an application is installed on the second user device to receive the message and display said message prompt.
Johansson  teaches:
determining that an application is installed on the second user device to receive the message and display said message prompt (authentication manager application, see C4 L42-54).
It would have been obvious to one of ordinary skill in the art to combine the system and method for biometric device pairing of Bradley with the two factor authentication with authentication objects of Johansson because 1) a need exists for a more secure and convenient means of providing secure authentication of user identities across devices (see Bradley [0002, 0003]); and 2) a need exists for providing additional mechanisms of authentication to improve device security (see Johansson [Col 1 Lines25-45]). Modifying the authentication system of Bradley with a dedicated application running on the user’s device will improve the usability of the authentication system.
 Claim 5.    
Bradley does not explicitly disclose:
wherein said application is a dedicated application configured to receive said message, display said prompt and determine said outcome determination 
Johansson  teaches:
wherein said application is a dedicated application configured to receive said message, display said prompt and determine said outcome determination (authentication manager application, see C4 L42-54, result notification, see C8 L1-15).
It would have been obvious to one of ordinary skill in the art to combine the system and method for biometric device pairing of Bradley with the two factor authentication with authentication objects of Johansson because 1) a need exists for a more secure and convenient means of providing secure authentication of user identities across devices (see Bradley [0002, 0003]); and 2) a need exists for providing additional mechanisms of authentication to improve device security (see Johansson [Col 1 Lines25-45]). Modifying the authentication system of Bradley with a dedicated application running on the user’s device will improve the usability of the authentication system.
Claim 6.    
Bradley does not explicitly disclose:
wherein said application is associated with the resource and is configured to receive said message, display said prompt and determine said outcome determination
Johansson  teaches:
wherein said application is associated with the resource and is configured to receive said message, display said prompt and determine said outcome determination (authentication manager application, see C4 L42-54, result notification, see C8 L1-15).

It would have been obvious to one of ordinary skill in the art to combine the system and method for biometric device pairing of Bradley with the two factor authentication with authentication objects of Johansson because 1) a need exists for a more secure and convenient means of providing secure authentication of user identities across devices (see Bradley [0002, 0003]); and 2) a need exists for providing additional mechanisms of authentication to improve device security (see Johansson [Col 1 Lines25-45]). Modifying the authentication system of Bradley with a dedicated application running on the user’s device will improve the usability of the authentication system.
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to multi-factor authentication.
U.S. Pub No. 2018/0270226 to Agrawal disclosing secure transfer of user information between devices based on user credentials.
U.S. Pub No. 2018/0268402 to Agrawal disclosing dynamically passing authentication information across devices.
U.S. Pub No. 2018/0115897 to Einberg disclosing wearable discover for authentication.
U.S. Pub No. 2014/0214673 to Baca disclosing a method for authentication using biometric data for mobile device e-commerce transactions.
U.S. Patent No. 9,614,829 to Molina disclosing deauthentication in a multi-device environment.
U.S. Patent No. 8,627,438 to Bhimanaik disclosing passwordless strong authentication using trusted devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        

/GAUTAM UBALE/Primary Examiner, Art Unit 3682